Title: To George Washington from Richard Henry Lee, 3 May 1785
From: Lee, Richard Henry
To: Washington, George

 

Dear Sir,
New York May 3d 1785

I have long had a letter prepared for you in answer to your last favor which I have kept for the honorable Mr Sitgreaves to be the bearer of, as he proposed to visit you on his return to North Carolina; and the more especially as his stay has been occasioned by the necessity of seeing the very important ordinance passed for selling the western lands, which I wished you to have in its perfected state —The principal design of this letter is, to introduce to you Mr Graham, and his Lady the justly celebrated Mrs Macauley Graham, whose reputation in the learned world and among the friends to the rights of human nature is very high indeed. Her merit as an Historian is very great, and places her as an Author in the foremost rank of writers. I am well pleased to find that she, as well as all other judicious foreigners, think themselves when in America, however distant from Mount Vernon, obliged to pay their respects to you. I believe that this has been her only motive for going so far South as Virginia. We are amused here with an account that does not indeed come officially to us, but however, in such a way as to merit attention—It is, a plan of the Emperor of Germany, which seems calculated to quiet his quarrel with Holland, altho perhaps it may not prevent a war in Europe—He is said to have made a treaty with the Elector of Bavaria, by which he exchanges his Netherland dominions for those of Bavaria, and transfers with the exchange, all his rights and claims upon Holland: reserving Namure and Luxembourg with a district of country around, as a doucœur to France for obtaining the consent of that Court to the exchange. The Bavarian dominions being much more contiguous to the Austrian than those of the Netherlands, must greatly increase the Emperors power by a concentration of his force, heretofore so much divided, as to render the Netherlands of no great aid in case of war. This however, by increasing the Austrian power, must of course excite greatly the jealousy of Prussia in particular, whose King will probably risk a war rather than see his rival thus strengthened. Holland in the mean time will be relieved, by injurious claims being transferd from a strong to a weak hand, and the Emperor may find himself brought to a more equal contest by

combating one, instead of three powers lately combined against him. What may be the issue of this new System, time must develope. I wish that I may be enabled by Mr Sitgreaves to furnish you with the final sense of Congress upon the momentous business of selling the western lands, in doing which, the first and greatest object seems to be, the discharging effectually the great weight of debt that the war has created, and which obstructs so effectually every arrangement for future security. I have the honor to be, with sentiments of the sincerest respect and esteem dear Sir Your most obedient and very humble servant

Richard Henry Lee

